Information to identify the case:
Debtor 1                 Wilbur James Bukszar                                                   Social Security number or ITIN    xxx−xx−5380

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                 Carolyn Eloise Bukszar                                                 Social Security number or ITIN    xxx−xx−5324
(Spouse, if filing)
                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Middle District of Alabama                                Date case filed for chapter 13
                                                                                                 November 27, 2018
Case number:          18−12073


Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17

For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

No one in the bankruptcy clerk's office may give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Wilbur James Bukszar                                          Carolyn Eloise Bukszar

2. All other names used in the
   last 8 years
                                              aka Wilbur J Bukszar, aka Wilbur Bukszar                      aka Carolyn E Bukszar, aka Carolyn Bukszar

                                              1070 County Road 137                                          1070 County Road 137
3. Address                                    Shorterville, AL 36373                                        Shorterville, AL 36373
                                              Michael Brock                                                Contact phone 334−393−4357
4. Debtor's  attorney
   Name and address
                                              Brock & Stout, LLC
                                              P.O. Drawer 311167                                           Email: bankruptcy@brockandstoutlaw.com
                                              Enterprise, AL 36331

5. Bankruptcy trustee                         Sabrina L. McKinney                                           Contact phone 334−262−8371
     Name and address                         P.O. Box 173
                                              Montgomery, AL 36101

6. Bankruptcy clerk's office                                                                                Hours open 8:30 AM − 4:00 PM
     Documents in this case may be filed                                                                    Contact phone 334−954−3800
     at this address.                         One Church Street                                             Date: November 28, 2018
     You may inspect all records filed in     Montgomery, AL 36104
     this case at this office or online at
      www.pacer.gov.
                                                                                                               For more information, see page 2 >




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1


        Case 18-12073                 Doc 8         Filed 11/28/18 Entered 11/28/18 01:00:12                                Desc Ch 13 First
                                                              Mtg Page 1 of 2
Debtor Wilbur James Bukszar and Carolyn Eloise Bukszar                                                                                     Case number 18−12073

7. Meeting of creditors
    Debtors must attend the meeting to     January 22, 2019 at 09:00 AM                                                 Location:
    be questioned under oath. In a joint                                                                                U.S. Bankruptcy Court, Federal
    case, both spouses must attend.                                                                                     Courthouse, 100 W. Troy Street,
    Creditors may attend, but are not      The meeting may be continued or adjourned to a later                         Dothan, AL 36303
    required to do so.                     date. If so, the date will be on the court docket.

                                           Valid photo identification required.
                                           No cell phones or cameras will be allowed in the building.
8. Deadlines                               Deadline to file a complaint to challenge                                  Filing deadline: March 25, 2019
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                        Filing deadline: February 5, 2019
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                         Filing deadline: ____________
                                           claim:


                                           Deadlines for filing proof of claim:
                                           A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                           www.uscourts.gov or any bankruptcy clerk's office.

                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed. Claims can be filed
                                           electronically through the court's website at: www.almb.uscourts.gov/electronic−proof−claim.

                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                          Filing deadline:     30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                              conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                               meeting of creditors
                                           may file an objection.


                                           Deadline to object to confirmation:
                                           An objection to confirmation must be filed not later than 7 days prior to the date fixed for the hearing on
                                           confirmation.

9. Filing of plan                          The debtor has filed a plan. The plan is enclosed. The hearing on confirmation will be held:
                                           Date: March 6, 2019, Time: 11:00 AM, Location: U.S. Bankruptcy Court, Federal Courthouse, 100 W. Troy Street, Dothan, AL
                                           36303

10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy or summary of the plan, if not enclosed, will be sent to you
                                           later, and if the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation
                                           hearing. The debtor will remain in possession of the property and may continue to operate the business, if any,
                                           unless the court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or
                                           part of a debt. However, unless the court orders otherwise, the debts will not be discharged
                                           until all payments under the plan are made. A discharge means that creditors may never try
                                           to collect the debt from the debtors personally except as provided in the plan. If you want to
                                           have a particular debt excepted from discharge under 11 U.S.C. § 523(a)(2) or (4), you must
                                           file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline. If you
                                           believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. §
                                           1328(f), you must file a motion. The bankruptcy clerk's office must receive the objection by
                                           the deadline to object to exemptions in line 8.

Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                       page 2

       Case 18-12073                Doc 8         Filed 11/28/18 Entered 11/28/18 01:00:12                                        Desc Ch 13 First
                                                            Mtg Page 2 of 2
